Citation Nr: 0205190	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an original evaluation in excess of 10 
percent for deviated nasal septum.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, granted 
service connection for a deviated nasal septum and evaluated 
it as noncompensably disabling, effective from February 26, 
1999.  In December 1999, the RO granted a 10 percent rating 
for the deviated nasal septum, effective from February 26, 
1999.  This matter also comes before the Board from a 
February 2000 RO decision that denied the veteran's claim for 
a TDIU.  In April 2000, the Board remanded the veteran's 
appeal to provide the veteran with a requested hearing before 
a Member of the Board sitting at the RO.  In February 2001, 
the veteran appeared at a personal hearing before the 
undersigned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as one of the 
questions currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the issue on appeal as set forth on the 
preceding page.

In addition to the issues cited on the cover page of this 
decision the veteran, in June 2001 statements, raised the 
issue of entitlement to service connection for a respiratory 
disorder.  This issue has not been properly developed for 
appellate review and is not intertwined with the current 
issues before the Board.  Accordingly, it is referred back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's nasal passages are both partially 
obstructed and he has been in receipt of the maximum 
available schedular rating for such manifestation since the 
effective date of the grant of service connection.

2.  The veteran's deviated nasal septum has not cause marked 
interference with employment or required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards during any period since the effective 
date of the grant of service connection.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for service-connected 
deviated nasal septum is not warranted for any period since 
the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 
6502 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were promulgated.  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
promulgated at 38 C.F.R. §§ 3.102, 3.156, and 3.159).  

The Board finds that, while the record does not reflect that 
the RO explicitly considered the VCAA and its implementing 
regulations in adjudicating the claims, the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims because the requirements of the new law have 
been satisfied.  By the RO decision, the statement of the 
case, the supplemental statement of the case, and 
correspondence with the veteran, the veteran has been 
notified of the laws and regulations governing his claims, 
including notice of the VCAA, and the reasons for the 
determinations made regarding his claims.  Hence, he has been 
informed of the information and evidence necessary to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  Additionally, it appears that all 
existing and pertinent evidence identified by the veteran as 
relative to these claims have been obtained and associated 
with the claims' file.  In addition, the veteran has 
undergone a contemporaneous VA examination.  Furthermore, 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issues on appeal.  Under these circumstances, the Board finds 
that adjudication of the claims at this juncture, without 
first remanding the claims on appeal for the RO to explicitly 
consider the new law and regulations, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his deviated nasal septum that 
in turn warrants a higher evaluation.  Specifically, the 
veteran reported that he had had a problem with breathing, 
both day and night, and this interfered with both his sleep 
and daily activities.  It is also requested that the veteran 
be afforded the benefit of the doubt.

The veteran appeared for VA examinations in April 1999.  As 
to his deviated nasal septum, the veteran reported that he 
fractured his nose and deviated his septum in 1952 while 
serving in the Marine Corps; the injury occurred while 
boxing.  He thereafter had surgery on two occasions; the 
first time shortly after the injury and the second in 
approximately 1989.  However, neither of the surgeries 
provided relief from adverse symptomology and the septum 
continued to be deviated. 

Thereafter, the veteran complained of stuffy nose, clogged 
ears, and an inability to breathe normally, especially at 
night.  The veteran also complained that, even walking, he 
had to stop frequently because he could not breathe due to 
clogging and congestion.  Hr further complained that, because 
he kept his mouth open to breathe, he had mouth dryness.  The 
veteran reported that the above problems also interfered with 
his sleep.  However, the veteran denied having problems with 
sinus infection, post nasal dripping, excessive rhinorrhea, 
headaches, or other sinus problems.  He also reported that he 
did not use a respirator or nasal oxygen.

On examination, there was evidence of nasal obstruction and a 
deviated septum.  The obstruction in the right nostril was 
approximately 70 percent and the obstruction in the left 
nostril was approximately 40 or 50 percent.  However, there 
was no nasal involvement in sinusitis, no tenderness or 
permanent discharge from the nose, and no crusting.  
Paranasal sinus x-rays did not show any abnormalities.  The 
veteran did not have any scars.  The diagnosis was deviated 
nasal septum.  Thereafter, the examiner opined as follows: 

The subjective factors include nasal 
stuffiness, congestion, ear clogging, 
inability to breathe the nose and dryness 
of the mouth, inability to sleep 
secondary to breathing difficulties.

Objective factors include the deviation 
of the nasal septum and evidence of 
obstruction, as mentioned earlier.  There 
is no discharge or sinusitis present.

[Next, the examiner noted that the 
veteran would] have difficulty with 
longer distance walking secondary to 
inability to breath normally through the 
nose.  It will be difficult for him to 
climb more than one or two flights of 
stairs secondary to breathing difficulty.

Contemporaneous VA treatment records, dated from March 1998 
to June 2001, were obtained by the RO.  As to his medical 
history, these records reported that the veteran had a 
deviated nasal septum with two earlier septoplasties as well 
as a polypectomy.  They also reported that the veteran's 
medical history included asthma and sinusitis.  Next, these 
records show the veteran's complaints of chronic 
congestion/difficulty breathing as well as problems sleeping 
because of the congestion.  Examinations showed a septal 
deviation to the right.  The diagnoses include asthma, 
chronic obstructive pulmonary disease, sinusitis, rhinitis, 
polypoid changes/polypoid mass from the mid turbinate, 
turbinates on the right boggy edematous, and a septal 
deviation to the right with caudal collapse.  See VA 
treatment records dated in March 1998, June 1998, August 
1998, September 1998, October 1998, December 1998, January 
1999, February 1999, March 1999, May 1999, June 1999, July 
1999, August 1999, December 1999, January 2000, March 2000, 
June 2000, August 2000, and September 2000.  

A March 1999 sinus computerized tomography (CT) showed a 
large soft tissue tumor involving the right maxillary antrum, 
right nasal cavity, and ethmoid air cells with bony erosion 
along with either inflammatory or neoplastic.  A March 1999 
biopsy confirmed inflammation.  In July 1997, the records 
show the veteran underwent another polypectomy.  A December 
1999 letter from a VA medical center (VAMC) reported that the 
veteran was "able to hold full time employment if he is able 
to avoid standing or walking for a prolong length of time, 
preferably a position that allows him to [b]e sitting." 

(Parenthetically, the Board notes that, while the veteran 
filed with the RO a number of articles related to the Korean 
War and claims for cold related injuries, this information is 
not relevant to the current issue on appeal and will not be 
discussed further.)

The veteran testified at a hearing before the undersigned at 
the RO in February 2002.  At that time, he complained of 
increased difficulty breathing through his nose causing 
problems sleeping as well as chronic dry mouth and a sore 
throat.  In addition, the veteran reported that, while he had 
had two operations on his septum, these procedures had not 
worked to correct the deviation or stop his adverse 
symptomology.  He also reported that he had not received any 
recent medical treatment for the deviated nasal septum 
because he had been told that there was nothing more that 
they could do for him.  Lastly, the veteran testified that 
his adverse symptomology did not include pain or sinus 
infections.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  In 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the 
claim (i.e., a "staged" rating).  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, service connection was granted for a "deviated 
nasal septum" and the RO has most recently rated the 
veteran's service connected disability as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6502 
(deviation of nasal septum).  See RO decisions dated in June 
1999 and December 1999.  Under the version of Diagnostic 
Code 6502 that has been in effect since the effective date of 
the grant of service connection, the maximum disability award 
for a deviated nasal septum is 10 percent.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2001).  Accordingly, because 
the veteran has already been assigned the highest award 
possible under Diagnostic Code 6502, a higher evaluation 
cannot be assigned under this code section as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

The Board next looks to see whether it would be appropriate 
to rate the veteran's service-connected deviated nasal septum 
by analogy to any other disease of the respiratory system.  
However, the Board notes that controlling laws and 
regulations provide that, for the veteran to be entitled to a 
higher evaluation based on another Diagnostic Code, the 
record must first show that his service-connected deviated 
nasal septum contemplates such disability.  As stated above, 
when the RO originally granted service connection for the 
veteran's disability, it characterized it as a "deviated 
nasal septum."  See RO decision dated in June 1999.  In all 
subsequent actions, the RO characterized the veteran's 
service-connected disability as a deviated nasal septum.  See 
RO decision dated in December 1999, SOC dated in October 
1999, and SSOCs dated in November 1999 and February 2001. 

Therefore, the Board finds that the evidence contained in the 
record on appeal shows that the RO has not granted service 
connection for any other respiratory disorder as part of the 
veteran's deviated nasal septum.  Moreover, the Board finds 
that where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected deviated 
nasal septum (deviation of nasal septum under Diagnostic Code 
6502), it would be improper for the Board to rate his 
disabilities by analogy to another respiratory disorder, 
which encompasses adverse symptomology for which service 
connection is not currently in effect.  See 38 C.F.R. § 4.20 
(2001); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  
Accordingly, consideration of other respiratory disorders 
under 38 C.F.R. § 4.97 is not warranted.

Next, because the veteran has already received the maximum 
award possible under 38 C.F.R. § 4.97, Diagnostic Code 6502, 
the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2001).  Under the 
provisions of that regulation, in exceptional cases an 
extraschedular evaluation can be provided in the interest of 
justice.  The governing norm in such a case is that the case 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  

In this case the deviated nasal septum has not required any 
periods of hospitalization since the effective date of the 
grant of service connection.  The veteran has asserted that 
his service-connected disabilities render him incapable of 
gainful employment.  However, his testimony makes clear that 
he is attributing his unemployability to disabilities other 
than the deviated nasal septum.  There is no other evidence 
that the deviated nasal septum causes marked interference 
with employment.  

The veteran has described the breathing problems caused by 
his deviated nasal septum as being so bad that they interfere 
with both sleep and his daily activities, including his 
ability to walk for only a short distance.  Moreover, the 
April 1999 VA examiner opined that the veteran would have 
difficulty walking long distances and climbing more than one 
or two flights of stairs due to his inability to breath 
normally through the nose.  However, neither the veteran nor 
the examiner has reported marked impairment of the veteran's 
ability to work.  Moreover, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that his deviated 
nasal septum resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, caused 
entirely by service connected deviated nasal septum, the 
Board concludes that the assignment of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2001) is not warranted.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth at his personal hearing 
and in his written statements to the RO.  However, while a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence regarding medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  The Board concludes that the 
preponderance of the evidence is against the claim for a 
higher evaluation.  38 U.S.C.A. § 5107 (Supp. 2001) and 38 
C.F.R. §§ 3.102, 4.3 (2001). 


ORDER

An evaluation greater than 10 percent for a deviated nasal 
septum is denied.


						(CONTINUED ON NEXT PAGE)

REMAND

The Board notes that the veteran, in March 2001 statements, 
disagreed with the RO's February 2001 denial of claims of 
service connection for bilateral hip disabilities, bilateral 
knee disabilities, bilateral hand disabilities, and 
peripheral neuropathy as well as the denial of claims for 
increased ratings for service connected residuals of 
frostbite of the feet.  No further action was taken by the 
RO.

The Board notes' that the Court has indicated that referral 
to the RO of issues with which the veteran disagrees does not 
suffice.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Rather, a remand is required.  Id.  

A decision as to the service connection issues could have an 
impact on the TDIU issue.  Therefore consideration of the 
TDIU must be deferred.  Further, it appears that additional 
development is needed before deciding the TDIU issue.  The 
veteran testified that he was afforded VA Vocational 
Rehabilitation.  His vocational rehabilitation folder has not 
been associated with the claims folder.  It also appears that 
a current examination and opinion as to his employability is 
needed.

Consequently, the above issues are remanded for the following 
action:

1.  The veteran should be contacted and 
asked to provide a list of the names and 
addresses of all post-service employers, 
along with a description of his job 
duties, as well as a statement as to his 
education; and to provide a list of the 
names and addresses of all post-service 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who treated him 
for service connected disabilities (i.e., 
frostbite of the feet and a deviated 
nasal septum) since his separation from 
military service.  Seek any employment or 
medical records reported by the veteran 
that are not already of record.

If any of the above records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

2.  Obtain the veteran's VA Vocational 
Rehabilitation file.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an appropriate examiner.

a.  The examiners, prior to conducting 
the examination(s) of the veteran, must 
review the claims' folder and must state 
that they reviewed the claims' folder 
prior to examining the veteran.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

b.  The appropriate examiner(s) should 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has a current hip, knee or hand 
disability, or peripheral neuropathy that 
was incurred as the result of a disease 
or injury in service; or that was caused 
or made permanently worse by the service 
connected frostbite of the feet.

d.  If the veteran does not have any of 
the claimed disabilities, there was no 
aggravation by military service, or there 
is no relationship to military service, 
the examiner(s) should expressly say so 
and provide reasons for such opinions.  

e.  The examiner(s) should also express 
an opinion as to whether it is at least 
as likely as not that the disabilities 
that are service connected, or were 
incurred in or aggravated by service 
connected disability, would prevent the 
veteran from maintaining employment that 
is consistent with his education and 
occupational experience.

4.  If the benefits remain denied, the RO 
should issue a statement of the case with 
respect to the claims for service 
connection for bilateral hip 
disabilities, bilateral knee 
disabilities, bilateral hand 
disabilities, and peripheral neuropathy 
as well as increased ratings for service 
connected residuals of frostbite of the 
feet.  If, and only if, the veteran files 
a timely substantive appeal as to any of 
these issues, should that issue be 
returned for review by the Board.

5.  If the benefit remains denied, the RO 
should issue a supplemental statement of 
the case with regard to the claim for 
TDIU.  The SSOC should include 
consideration of entitlement to that 
benefit on an extraschedular basis under 
38 C.F.R. 4.16(b) (2001).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that his failure without good 
cause to report for scheduled examinations could result in 
the denial of his claims.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

